Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

  JORGE AQUINO

            Plaintiff,

  vs.

  CACERES INTERIOR PARTITIONS, INC.,
  a Florida Profit Corporation; CACERES
  DRYWALL CORP, a Florida Profit Corporation,
  JORGE A. CACERES, individually, JORGE E.
  CACERES, individually,

         Defendants.
  ________________________________________/

                                          COMPLAINT

           Plaintiff JORGE AQUINO, (hereinafter “Plaintiff”) by and through his undersigned

  attorney hereby sues Defendants CACERES INTERIOR PARTITIONS, INC., a Florida profit

  Corporation (hereinafter, "CACERES INTERIOR PARTITIONS”), CACERES DRYWALL

  CORP., a Florida Profit Corporation (hereinafter, “CACERES DRYWALL”), JORGE A.

  CACERES, and JORGE E. CACERES, individually; (collectively “DEFENDANTS”) and states

  as follows:

                                   JURISDICTION AND VENUE

  1. This is an action for damages and other relief for unpaid wages, unpaid overtime wages,

        retaliation, and unlawful termination committed by Defendants pursuant to the Fair Labor

        Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”), and the Florida Minimum Wage Act,

        (hereinafter “FMWA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

        and 28 U.S.C. § 1367.

                                                 1
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 29




   3. Venue is proper for the United States Court for the Southern District of Florida because

      Plaintiff was employed in the Southern District of Florida by Defendants, which at all material

      times conducted, and continues to conduct, business in the Southern District of Florida, and

      because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

      Florida and because Defendants are subject to personal jurisdiction there.

                                                PARTIES

  4. Plaintiff at all times pertinent to this complaint resided within Miami-Dade County, Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  5. During all times relevant to this Complaint, Plaintiff was employed by Defendants. Plaintiff

     was therefore an employee as defined by 29 U.S.C. § 203(e) and § 448.101 Fla. Stat.

  6. Defendant CACERES INTERIOR PARTITIONS is a Florida corporation organized and

     existing under and by virtue of the laws of Florida and was registered to do business within

     Florida. Defendant CACERES INTERIOR PARTITIONS had, at all times material hereto,

     conducted substantial and continuous business within Miami-Dade County, and is subject to

     the laws of the United States and the State of Florida.

  7. Defendant CACERES DRYWALL is a Florida corporation organized and existing under and

     by virtue of the laws of Florida and was registered to do business within Florida. CACERES

     DRYWALL has, at all times material hereto, conducted substantial and continuous business

     within Miami-Dade County, and is subject to the laws of the United States and the State of

     Florida.

  8. Defendants CACERES DRYWALL and CACERES INTERIOR PARTITIONS are an

     “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees engaged in

     commerce or in the production of goods for commerce or that has employees handling, selling,



                                                   2
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 29




     or otherwise working on goods or materials that have been moved in or produced for commerce

     by any person.

  9. Specifically, Defendants CACERES INTERIOR PARTITIONS and CACERES DRYWALL

     CORP are in the construction business and works with drywall, stucco, insulation, paint and

     ceilings.

  10. At all times material to this Complaint, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL, separately and/or in combination employed at least ten (10) employees.

  11. At all times material to this Complaint, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL, have had two (2) or more employees who have regularly sold, handled, or

     otherwise worked on goods and/or materials that have been moved in or produced for

     commerce which as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.

  12. Defendants CACERES DRYWALL and CACERES INTERIOR PARTITIONS, upon

     knowledge and belief, separately and/or in combination have had gross revenue which exceeds

     $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

     state lines.

  13. Defendant JORGE A. CACERES is a corporate officer of and/or owner and or manager, and

     exercised operational control over the activities of, corporate Defendants, CACERES

     INTERIOR PARTITIONS and CACERES DRYWALL.

  14. Defendant JORGE E. CACERES is a corporate officer of, and/or owner and or manager and

     exercised operational control over the activities of, corporate Defendants, CACERES

     INTERIOR PARTITIONS and CACERES DRYWALL.

  15. Defendants JORGE A. CACERES, and JORGE E. CACERES acted directly in the interest of

     their companies, CACERES INTERIOR PARTITIONS and CACERES DRYWALL. Upon



                                                 3
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 29




     all available information, JORGE A. CACERES, and JORGE E. CACERES controlled the

     manner in which Plaintiff performed his work and the pay he was to receive.

  16. Defendants were joint “employers” of Plaintiff as that term is defined under 29 U.S.C. §

     203(d).

  17. All other conditions precedent to this action have been performed or have been waived.


                                     GENERAL ALLEGATIONS

  18. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  19. Specifically, Plaintiff performed work for Defendants as a full-time construction worker from

     on or about 2014 until on or about June 16, 2020.

  20. Starting on or about December 2016, Plaintiff was paid at a salary of $1,000 per week. The

     Defendants established a weekly pay period, such that the employees were supposed to get

     paid once a week for the seven (7) day period ending the immediately preceding. However,

     since approximately on or shortly after December 22, 2018, the wages due on the regularly

     established pay day, began to arrive late and were provided piecemeal, such that the amounts

     due would be paid only in part, late.

  21. On work weeks, the Plaintiff, routinely worked an average of more than 40 hours per week

     during the period of time covered by this Complaint. The failure to pay the required minimum

     hourly wage was exacerbated by Defendants’ failure to pay in accordance to the scheduled pay

     dates. Defendants routinely delayed the payment of any wages and made partial payments to

     accommodate the cash availability and cash flow necessities of the Defendants.




                                                 4
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 29




  22. During the course of Plaintiff’s employment with Defendants, Plaintiff was not compensated

     at all for many hours worked for Defendants. For example, Defendants failed to compensate

     Plaintiff at all for the worked he performed from January 2019 through October 2019.

  23. Defendants stated that they did not pay Plaintiff because of financial issues and promised

     Plaintiff payment would be forthcoming. Plaintiff continued to work for the Defendants, in the

     hopes that he would receive compensation for the hours already worked.

  24. Plaintiff estimates that he is owed at least $3,770 in unpaid wages for that period of time.

  25. In January 2019, Plaintiff complained to Defendants that he was not being paid even a

     minimum hourly wage when due, and that his wages were due in arrears to such an extent, that

     his wages were being paid late. Specifically Plaintiff made his complaints to both JORGE E.

     CACERES and JORGE A. CACERES.

  26. In February 2019, in retaliation of his complaints of improper pay Defendants reduced

     Plaintiff’s salary to $600 per week.

  27. Plaintiff suffered adverse employment consequences as a result of his exercise of rights

     protected under the FLSA in that he claimed his right to the timely payment of wages and

     complained regarding the failure of the Employer to comply with the obligation to make timely

     wage payments.

  28. As a result, there were times when Plaintiff was paid at a rate below the minimum applicable

     hourly wage rate as set forth under state and federal law.

  29. Throughout 2018 and 2019, Plaintiff generally worked 40-70 hours per week.

  30. Despite the fact that Plaintiff worked over 40 hours in a workweek, he was not paid overtime

     by Defendants. Specifically, Defendants failed to compensate Plaintiff at a rate no less than

     one and one and half times his regular rate for all hours worked in excess of forty (40) hours.



                                                   5
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 29




  31. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

   32. Defendants and their representatives knew that Plaintiff was working overtime, and that

      Federal law requires employees to be compensated at time and one-half per hour for overtime

      pay.

   33. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

      to receive.

  34. On or about June 16, 2020, Plaintiff was terminated because of his repeated complaints

     regarding his reduction in pay and the additional hours he was working without compensation.

  35. Any other reason for Plaintiff’s termination is merely pretext for Defendant’s unlawful

     termination of Plaintiff.

  36. The temporal proximity of Plaintiff’s complaints regarding the improper pay and the adverse

     employment actions taken against him including but not limited to his termination creates the

     presumption that Defendants retaliated against Plaintiff for attempting to exercise his rights

     under the law.

  37. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

     to pay it a reasonable fee for its services.

  38. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in

     this action.

                                          COUNT I
                           VIOLATION OF FLSA/MINIMUM WAGES
                           against CACERES INTERIOR PARTITIONS


  39. Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

                                                    6
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 29




  40. This action is brought by Plaintiff to recover from Defendant CACERES INTERIOR

     PARTITIONS unpaid minimum wage compensation, as well as an additional amount as

     liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. §

     201 et seq., 29 U.S.C. § 207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “

     No employer shall employ any of his employees… for a work week longer than 40 hours unless

     such employee receives compensation for his employment in excess of the hours above-

     specified at a rate not less than one and a half times the regular rate at which he is employed.”

  41. At all times during his employment, the Plaintiff was an employee required to be paid a

     minimum hourly wage for every hour worked and entitled to receive those minimum hourly

     wages not later than the regularly established pay day.

  42. Since on or after December 2018 through his termination, CACERES INTERIOR

     PARTITIONS has violated the provisions of the FLSA, 29 U.S.C. § 206 and § 215(a)(2) by

     failing to timely pay the Plaintiff at least a minimum hourly wage on the regularly scheduled

     pay date when wages were due, and often paying them less than the highest applicable

     minimum hourly wage during applicable pay periods.

  43. CACERES INTERIOR PARTITIONS knew or showed a reckless disregard for the provisions

     of the FLSA concerning the timely payment of hourly wages and the payment of minimum

     wages for all hours worked in respective pay periods, and accordingly remains owing the

     named Plaintiff, liquidated damages, based upon the tardy payment of wages, and unpaid

     minimum wages for the failure to pay even the required minimum hourly wage for every hour

     worked during each respective pay period during the three year period preceding this lawsuit.




                                                  7
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 29




  44. The Plaintiff incurred expenses and endured considerable hardships and damages as a result of

     being deprived of the timely payment of his wages and the failure to pay even a minimum

     hourly wage when due.

  45. By reason of the said intentional, willful and unlawful acts of CACERES INTERIOR

     PARTITIONS, Plaintiff has suffered damages plus incurring costs and reasonable attorneys'

     fees.

  46. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  47. CACERES INTERIOR PARTITIONS never posted any notice, as required by the Fair Labor

     Standards Act and Federal Law, to inform employees of their federal rights to overtime and

     minimum wage payments.

  48. As a result of CACERES INTERIOR PARTITIONS’ willful violations of the Act, Plaintiff is

     entitled to liquidated damages.

  49. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES INTERIOR PARTITIONS.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CACERES

  INTERIOR PARTITIONS:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and



                                                   8
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 29




         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                         COUNT II
                               VIOLATION OF FLSA/OVERTIME
                           against CACERES INTERIOR PARTITIONS


  50. Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  51. This action is brought by Plaintiff to recover from Defendant CACERES INTERIOR

     PARTITIONS unpaid overtime compensation, as well as an additional amount as liquidated

     damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq.,

     29 U.S.C. § 207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer

     shall employ any of his employees… for a work week longer than 40 hours unless such

     employee receives compensation for his employment in excess of the hours above-specified at

     a rate not less than one and a half times the regular rate at which he is employed.”

  52. Since the commencement of Plaintiff’s employment CACERES INTERIOR PARTITIONS

     has willfully violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing

     employees engaged in commerce for workweeks longer than forty (40) hours without

     compensating them for all hours worked in excess of forty (40) hours at a rate not less than

     one and one half times his regular rate.

  53. Specifically, throughout his employment Plaintiff regularly worked between 40–70 hours

     during each workweek in which he was employed.

  54. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

                                                    9
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 29




  55. CACERES INTERIOR PARTITIONS is and was, during all times hereafter mentioned, an

     enterprise engaged in commerce or in the production of goods for commerce as defined in §§

     3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s).             CACERES INTERIOR

     PARTITIONS’ business activities involve those to which the Fair Labor Standards Act applies.

  56. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.

  57. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  58. CACERES INTERIOR PARTITIONS has knowingly and willfully failed to pay Plaintiff at

     time and one half of his regular rate of pay for all hours worked in excess of forty (40) per

     week between the relevant time period.

  59. By reason of the said intentional, willful and unlawful acts of CACERES INTERIOR

     PARTITIONS, Plaintiff has suffered damages plus incurring costs and reasonable attorneys'

     fees.

  60. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  61. CACERES INTERIOR PARTITIONS never posted any notice, as required by the Fair Labor

     Standards Act and Federal Law, to inform employees of their federal rights to overtime and

     minimum wage payments.

  62. As a result of CACERES INTERIOR PARTITIONS’ willful violations of the Act, Plaintiff is

     entitled to liquidated damages.




                                                 10
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 11 of 29




  63. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES INTERIOR PARTITIONS.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CACERES

  INTERIOR PARTITIONS:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage and overtime compensation for hours worked in excess of forty (40) weekly, with

             interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                            COUNT III
                                       VIOLATION OF FMWA
                             against CACERES INTERIOR PARTITIONS

  64. Plaintiff re-alleges and re-avers paragraphs 1 through 38 as fully set forth herein.

  65. Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  66. Defendant CACERES INTERIOR PARTITIONS failed to pay Plaintiff at a rate equal to the

     Florida Minimum Wage for some of the hours worked during his employment with the

     Defendant CACERES INTERIOR PARTITIONS as alleged above.

  67. Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant



                                                   11
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 12 of 29




     CACERES INTERIOR PARTITIONS has failed to make any payments in accord with that

     demand.

  68. As a direct result of CACERES INTERIOR PARTITIONS’ failure to pay Plaintiff, he has been

     damaged by not receiving wages due to him for work he performed on behalf of CACERES

     INTERIOR PARTITIONS.

  69. Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s fees

     under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

         B. Liquidated damages;

         C. Assessment against Defendant of reasonable costs and, pursuant to Florida Statutes,

             reasonable attorney’s fees of this action; and

         D. Such other and further relief as the court deems proper.

                                   COUNT IV
             FLSA RETALIATION against CACERES INTERIOR PARTITIONS

  70. Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 38 of this

     complaint as if set out in full herein.

  71. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  72. CACERES INTERIOR PARTITIONS’ conduct as set forth above constitutes a violation of

     the FLSA’s anti-retaliation provisions.

                                                   12
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 13 of 29




  73. The motivating factor that caused Plaintiff’s pay reduction and termination as described above

     was Plaintiff’s complaints for payment of his earned wages.

  74. CACERES INTERIOR PARTITIONS’ conduct was in direct violation of the FLSA, and, as a

     direct result, Plaintiff has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant CACERES

  INTERIOR PARTITIONS:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.

                                  COUNT V
             VIOLATION OF FLSA/OVERTIME against CACERES DRYWALL

  75. Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  76. This action is brought by Plaintiff to recover from CACERES DRYWALL unpaid overtime

     wage compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

                                                   13
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 14 of 29




     of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  77. CACERES DRYWALL has willfully violated the provisions of § 7 of the FLSA [29 U.S.C. §

     207] by employing employees engaged in commerce for workweeks longer than forty (40)

     hours without compensating them for all hours worked in excess of forty (40) hours at a rate

     not less than one and one half times his regular rate.

  78. Specifically, Plaintiff worked in excess of forty (40) hours during each work week in 2018 and

     2019 while he was employed but he was not compensated at time and a half for any of the

     hours worked in excess of forty (40) hours each workweek.

  79. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  80. CACERES DRYWALL is and was, during all times hereafter mentioned, an enterprise

     engaged in commerce or in the production of goods for commerce as defined in §§ 3 (r) and

     3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). CACERES DRYWALL business activities

     involve those to which the Fair Labor Standards Act applies.

  81. The Plaintiff was a construction worker and was at all relevant times, covered by the FLSA.

  82. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.



                                                  14
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 15 of 29




  83. CACERES DRYWALL has knowingly and willfully failed to pay Plaintiff at time and one

     half of his regular rate of pay for all hours worked in excess of forty (40) per week between

     the relevant time period.

  84. By reason of the said intentional, willful and unlawful acts of CACERES DRYWALL, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  85. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  86. CACERES DRYWALL never posted any notice, as required by the Fair Labor Standards Act

     and Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  87. As a result of CACERES DRYWALL’s willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  88. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES DRYWALL.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CACERES

  DRYWALL:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess of forty (40) weekly,

              with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and



                                                   15
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 16 of 29




          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                         COUNT VI
                           VIOLATION OF FLSA/MINIMUM WAGES
                                against CACERES DRYWALL

  89. Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  90. This action is brought by Plaintiff to recover from Defendant CACERES DRYWALL unpaid

     minimum wage compensation, as well as an additional amount as liquidated damages, costs,

     and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. §

     207, and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ

     any of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  91. At all times during his employment, the Plaintiff was an employee required to be paid a

     minimum hourly wage for every hour worked and entitled to receive those minimum hourly

     wages not later than the regularly established pay day.

  92. Since on or after December 2018 through his termination, Defendant has violated the

     provisions of the FLSA, 29 U.S.C. § 206 and § 215(a)(2) by failing to timely pay the Plaintiff

     at least a minimum hourly wage on the regularly scheduled pay date when wages were due,

     and often paying them less than the highest applicable minimum hourly wage during applicable

     pay periods.

  93. Defendant CACERES DRYWALL knew or showed a reckless disregard for the provisions of

     the FLSA concerning the timely payment of hourly wages and the payment of minimum wages

     for all hours worked in respective pay periods, and accordingly remains owing the named



                                                   16
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 17 of 29




     Plaintiff, liquidated damages, based upon the tardy payment of wages, and unpaid minimum

     wages for the failure to pay even the required minimum hourly wage for every hour worked

     during each respective pay period during the three year period preceding this lawsuit.

  94. The Plaintiff incurred expenses and endured considerable hardships and damages as a result of

     being deprived of the timely payment of his wages and the failure to pay even a minimum

     hourly wage when due.

  95. By reason of the said intentional, willful and unlawful acts of CACERES DRYWALL, Plaintiff

     has suffered damages plus incurring costs and reasonable attorneys' fees.

  96. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire.

  97. CACERES DRYWALL never posted any notice, as required by the Fair Labor Standards Act

     and Federal Law, to inform employees of their federal rights to overtime and minimum wage

     payments.

  98. As a result of CACERES DRWALL’ willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  99. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from CACERES DRYWALL.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant CACERES

  DRYWALL:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage, with interest; and



                                                   17
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 18 of 29




         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                  COUNT VII
                   VIOLATION OF FMWA against CACERES DRYWALL

  100.   Plaintiff re-alleges and re-avers paragraphs 1 through 38 as fully set forth herein.

  101.   Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  102.   CACERES DRYWALL failed to pay Plaintiff at a rate equal to the Florida Minimum Wage

     for some of the hours worked during his employment with the Defendant as alleged above.

  103.   Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant

     CACERES DRYWALL has failed to make any payments in accord with that demand.

  104.   As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not

     receiving wages due to him for work he performed on behalf of CACERES DRYWALL.

  105.   Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s

     fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Compensation to Plaintiff for unpaid wages, benefits, and other remuneration;

         B. Liquidated damages;

         C. Assessment against Defendant of reasonable costs and, pursuant to Florida Statutes,

            reasonable attorney’s fees of this action; and

         D. Such other and further relief as the court deems proper.




                                                  18
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 19 of 29




                                      COUNT VIII
                       FLSA RETALIATION against CACERES DRYWALL

  106.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 38 of

     this complaint as if set out in full herein.

  107.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  108.   CACERES DRYWALL’S conduct as set forth above constitutes a violation of the FLSA’s

     anti-retaliation provisions.

  109.   The motivating factor that caused Plaintiff’s pay reduction and termination as described

     above was Plaintiff’s complaints for payment of his earned wages.

  110.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant CACERES

  DRYWALL:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and




                                                    19
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 20 of 29




     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.


                                           COUNT IX
                               VIOLATION OF FLSA/OVERTIME
                                  against JORGE A. CACERES

  111.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  112.   At the times mentioned, Defendant JORGE A. CACERES was, and is now, a corporate

     officer of corporate Defendants, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL.

  113.   JORGE A. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  114.   Specifically, JORGE A. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  115.   JORGE A. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  116.   Defendant JORGE A. CACERES willfully and intentionally refused to properly pay

     Plaintiff overtime wages as required by the law of the United States as set forth above and

     remains owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

                                                  20
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 21 of 29




  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.

                                          COUNT X
                            VIOLATION OF FLSA/UNPAID WAGES
                                against JORGE A. CACERES

  117.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  118.   At the times mentioned, Defendant JORGE A. CACERES was, and is now, a corporate

     officer of corporate Defendants, CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL.

  119.   JORGE A. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  120.   Specifically, JORGE A. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  121.   JORGE A. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.



                                                  21
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 22 of 29




  122.   Defendant JORGE A. CACERES willfully and intentionally refused to properly pay

     Plaintiff at least minimum wages for each hour worked as required by the law of the United

     States as set forth above and remains owing Plaintiff these wages since the commencement of

     Plaintiff’s employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT XI
                                       FLSA RETALIATION
                                    against JORGE A. CACERES

  123.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 38 of

     this complaint as if set out in full herein.

  124.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  125.   JORGE A. CACERES’ conduct as set forth above constitutes a violation of the FLSA’s



                                                    22
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 23 of 29




     anti-retaliation provisions.

  126.   The motivating factor that caused the adverse employment actions taken against Plaintiff

     including but not limited to Plaintiff’s reduction in wages and termination as described above

     was Plaintiff’s complaints for proper payment of his earned wages.

  127.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JORGE A.

  CACERES:

     A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

         intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

         present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

         of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

         anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

         circumstances.


                                             COUNT XII
                                      VIOLATION OF FMWA
                                    against JORGE A. CACERES

  128.   Plaintiff re-alleges and re-avers paragraphs 1 through 38 as fully set forth herein.

  129.   Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

                                                   23
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 24 of 29




     unpaid wages.

  130.   JORGE A. CACERES failed to pay Plaintiff at a rate equal to the Florida Minimum Wage

     for some of the hours worked during his employment with the JORGE A. CACERES as stated

     above.

  131.   Plaintiff sent a written demand for these payments dated September 15, 2020. JORGE A.

     CACERES has failed to make any payments in accord with that demand.

  132.   As a direct result of JORGE A. CACERES’ failure to pay Plaintiff, he has been damaged

     by not receiving wages due to him for work he performed on behalf of JORGE A. CACERES.

  133.   Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s

     fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

         A. Wages, salary, lost benefits, and any other compensation for which Defendant failed

              to pay Plaintiff;

         B. Interest on the amount found due;

         C. A jury trial on all issues so triable;

         D. Assessment against Defendant of reasonable costs and reasonable attorney’s fees of

              this action under Florida Statutes § 448.08; and

         E. Such other relief as the Court deems just and proper.



                                              COUNT XIII
                                  VIOLATION OF FLSA/OVERTIME
                                     against JORGE E. CACERES

  134.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  135.   At the times mentioned, Defendant JORGE E. CACERES was, and is now, a corporate



                                                     24
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 25 of 29




     officer and/or manager of corporate Defendants, CACERES INTERIOR PARTITIONS and

     CACERES DRYWALL.

  136.   JORGE E. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE E. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  137.   Specifically, JORGE E. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  138.   JORGE E. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  139.   Defendant JORGE E. CACERES willfully and intentionally refused to properly pay

     Plaintiff overtime wages as required by the law of the United States as set forth above and

     remains owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.



                                                  25
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 26 of 29




                                         COUNT XIV
                            VIOLATION OF FLSA/UNPAID WAGES
                                against JORGE E. CACERES

  140.   Plaintiff, re-alleges and reaffirms paragraphs 1 through 38 as if fully set forth herein.

  141.   At the times mentioned, Defendant JORGE E. CACERES was, and is now, a corporate

     officer of corporate and/or manager of Defendants, CACERES INTERIOR PARTITIONS and

     CACERES DRYWALL.

  142.   JORGE E. CACERES was an employer of Plaintiff within the meaning of Section 3(d) of

     the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that JORGE A. CACERES acted

     directly in the interests of Defendants CACERES INTERIOR PARTITIONS and CACERES

     DRYWALL in relation to their employees including Plaintiff.

  143.   Specifically, JORGE E. CACERES supervised Plaintiff, determined company payroll

     decisions, and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  144.    JORGE E. CACERES had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  145.   Defendant JORGE E. CACERES willfully and intentionally refused to properly pay

     Plaintiff at least minimum wages for each hour worked as required by the law of the United

     States as set forth above and remains owing Plaintiff these wages since the commencement of

     Plaintiff’s employment with Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

                                                   26
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 27 of 29




         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                             COUNT XV
                                       FLSA RETALIATION
                                    against JORGE E. CACERES

  146.   Plaintiff re-adopt each and every factual allegation as stated in paragraphs 1 through 38 of

     this complaint as if set out in full herein.

  147.   29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

     manner discriminate against any employee because such employee has filed any complaint or

     instituted or caused to be instituted any proceeding under or related to this Act, or has testified

     or is about to testify in any such proceeding, or has served or is about to serve on an industry

     committee.”

  148.   JORGE E. CACERES’ conduct as set forth above constitutes a violation of the FLSA’s

     anti-retaliation provisions.

  149.   The motivating factor that caused the adverse employment actions taken against Plaintiff

     including but not limited to Plaintiff’s reduction in wages and termination as described above

     was Plaintiff’s complaints for proper payment of his earned wages.

  150.   Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff

     has been damaged.

  WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant JORGE E.

  CACERES:




                                                    27
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 28 of 29




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

     B. Enter judgment against the Defendant for all back wages from the date of discharge to the

           present date and an equal amount of back wages as liquidated damages, and;

     C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65 years

           of age; and

     D. Enter an award against Defendant and award Plaintiff compensatory damages for mental

           anguish, personal suffering, and loss of enjoyment of life;

     E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

     F. Grant Plaintiff such additional relief as the Court deems just and proper under the

           circumstances.

                                              COUNT XVI
                                       VIOLATION OF FMWA
                                     against JORGE E. CACERES

  151.     Plaintiff re-alleges and re-avers paragraphs 1 through 38 as fully set forth herein.

  152.     Plaintiff brings this action under Florida Statutes § 448.01 et seq. and/or common law for

     unpaid wages.

  153.     Defendant failed to pay Plaintiff at a rate equal to the Florida Minimum Wage for some of

     the hours worked during his employment with the Defendant as stated above.

  154.     Plaintiff sent a written demand for these payments dated September 15, 2020. Defendant

     has failed to make any payments in accord with that demand.

  155.     As a direct result of Defendant’s failure to pay Plaintiff, he has been damaged by not

     receiving wages due to him for work he performed on behalf of Defendant.

  156.     Because this is an action for unpaid wages, Plaintiff demands payment of his attorney’s



                                                     28
Case 1:20-cv-24370-DPG Document 1 Entered on FLSD Docket 10/23/2020 Page 29 of 29




      fees under Florida Statutes § 448.08.

  WHEREFORE, Plaintiff requests judgment as follows:

            A. Wages, salary, lost benefits, and any other compensation for which Defendant failed

                to pay Plaintiff;

           B. Interest on the amount found due;

           C. A jury trial on all issues so triable;

           D. Assessment against Defendant of reasonable costs and reasonable attorney’s fees of

               this action under Florida Statutes § 448.08; and

           E. Such other relief as the Court deems just and proper.


                                     DEMAND FOR JURY TRIAL

  Plaintiff, JORGE AQUINO demands trial by jury on all issues and all counts of this Complaint

  so triable as a matter of right.


  Dated: October 23, 2020

                                                   PEREGONZA THE ATTORNEYS, PLLC
                                                   1414 NW 107th Ave,
                                                   Suite 302
                                                   Doral, FL 33172
                                                   Tel. (786) 650-0202
                                                   Fax. (786) 650-0200

                                                   By: /s/Nathaly Saavedra
                                                   Nathaly Saavedra, Esq.
                                                   Fla. Bar No. 118315
                                                   Email: nathaly@peregonza.com

                                                   By: /s/Juan J. Perez
                                                   Juan J. Perez, Esq.
                                                   Fla. Bar No. 115784
                                                   Email: juan@peregonza.com




                                                       29
